                                                              JS-6
 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11 EL NIGUEL COUNTRY CLUB, a               Case No. 8:18-cv-01505-CJC-JDE
   California Corporation,
12                                         [California State Court Case No.
                      Plaintiff,           30-2018-00985880-CU-BC-CJC]
13
         v.                                ORDER
14
   AMERICAN ZURICH INSURANCE               [Filed Concurrently with Stipulation to
15 COMPANY, an Illinois Corporation; and   Dismiss Plaintiff El Niguel Country
   DOES 1 to 50, Inclusive,                Club’s Complaint Against Defendant
16                                         American Zurich Insurance Company]
                      Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
                                       1
1                                         ORDER
2        The Court having reviewed the foregoing Stipulation, and good cause appearing
3 therefore:
4        IT IS HEREBY ORDERED that:
5        1.    Plaintiff’s Complaint against defendant American Zurich Insurance
6 Company (“Zurich”) is dismissed with prejudice;
7 IT IS SO ORDERED.
8 DATED: October 18, 2019
9
                                   By:
10                                       The Honorable Cormac J. Carney
                                         Judge of the United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
